Citation Nr: 1742336	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and an adjustment disorder, as secondary to service-connected back disorder. 


REPRESENTATION

Veteran represented by:	Paul Kachevsky, Attorney


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1992 to December 1993 and from October 8, 2009 to March 4, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied entitlement to service connection for PTSD and a right knee disorder.
 
In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  Due to technical difficulties, the Veteran's testimony was inaudible and a transcript of the hearing could not be obtained.  In light of the error, the Veteran was offered a new hearing.  See November 2015 Correspondence (stating the Veteran has 30 days to respond and request a new hearing).  The Veteran did not respond within 30 days.  Accordingly, the Board finds the Veteran has waived his right to a hearing.

Concerning the Veteran's claim for service connection for PTSD, the Board notes that the record reflects various diagnostic impressions, including major depressive disorder and adjustment disorder.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
Regarding the claim of entitlement to service connection for a right knee disorder, the Veteran underwent a November 2011 VA examination to determine the etiology of his right knee disorder.  The November 2011 examiner's opinion only addressed whether the Veteran's right knee condition was directly related to his active duty service, and did not address his contention of secondary service connection. 

Throughout the appellate period, the Veteran has asserted that his right knee disorder is secondary to his service-connected disabilities.  See September 2011 Veteran's Supplemental Claim for Compensation.  Accordingly, the Board finds an examination is required to address the likelihood that any right knee disorder was caused or aggravated by the Veteran's service-connected disabilities.

In regard to the claim of entitlement to an acquired psychiatric disorder, VA and private treatment records reflect that the Veteran has been treated repeatedly for PTSD, major depressive disorder, and an adjustment disorder.  VA treatment records show that the Veteran takes venlafaxine for depression and anxiety.  Additionally, the Veteran has contended that his mental health issues are related to his service-connected disabilities.  The Board finds an examination is required to address the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on a direct and secondary basis.  Accordingly, VA has a duty to obtain an examination and opinion on this issue.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that a VA examination or opinion is required when there is an indication that a current disability may be related to an in-service event).

Finally, as this matter is being remanded, appropriate efforts should be made to obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran's complete medical treatment records from the National Guard, dated through January 2011, have been obtained.

2.  Make arrangements to obtain the Veteran's updated VA treatment records, from October 2015, forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his right knee disorder.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.

The examiner should identify all current right knee disorders found to be present.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right knee disorder was either (i) caused by, or (ii) aggravated by, the Veteran's service-connected right hip disorder, lumbar spine disorder, and/or piriformis syndrome, to include by any alteration in gait associated with these disabilities.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

4.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any psychiatric disorder(s).  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.

The examiner is asked to provide the following:

(a) Identify all current psychiatric diagnoses. 

*  In providing this opinion, the examiner should take into account the Veteran's previous diagnoses of, and treatment for, PTSD, major depressive disorder, and adjustment disorder.  

The examiner is advised that for VA compensation purposes a current diagnosis includes any diagnosis since the claim was filed.  In this case, the claim was filed September 2011 and all DSM-IV and V Axis I psychiatric diagnoses since then must be considered, even if they later resolve during the appeal period.  Of note, VA treatment records show that the Veteran currently takes venlafaxine for anxiety and depression.

(b) For each identified psychiatric disorder, provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the diagnosed psychiatric condition had its clinical onset during active service or is related to any incident of service.

(c) Additionally, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disorder was either (i) caused by, or (ii) aggravated by, the Veteran's service-connected right hip disorder, lumbar spine disorder, and/or piriformis syndrome, to include by pain associated with these disorders.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




